Mitchell, Ch. J.
also dissented, and delivered liie following opinion. Our probate system in Comrclhnt is artificial, and, in many respects, differs from the English law relative to the settlement of interlace estates. Our statute has created a joint fund of the real and personal estate, and made both assets in the hands of the administrators, and requires a bond from him, faithfully to administer, not only the goods, chattels and credits, like the sfat. 22 and 23. Car. 2. *287•but the enlate also, of the intestate. The first and most essential duty of the administrator, is to pay the debts of the intestate ; to satisfy all the creditors, in the first place, before any distribution can be made for the benefit of the heir. Tiie heir is the object of the bounty of the law in this case, as the legatee is of the testator s bounty, in a will. It is only tiie resithiura that belongs to either: For the law will ■be just before it is generous. This appropriation of the whole properly of an inféstate, for the benefit of the creditors, in the firs! instance, is the most striking feature in our law, and appears in every clause of the statute. And it was, probably, to save the real estate from being wasted by a thriftless luir, and to secure it for the benefit of the creditor, that our law has placed it in the hands of the administrator, and required a bond that this also, as well as the personal property, shall be administered according to law.
In pursuance of this object, the law requires public notice, to be given to the creditors, for the exhibition of debts, and provides for the payment of all such as shall be exhibited and allowed before any distribution be made. But lest some remain unsatisfied, after distribution, to secure these also, it further provides, and requires from every heir, to whom any part or si;are shall be allotted, a bond with sureties, “ to refund or pay back to the administrator, his or her rateable part of any debt which shall be made to appear against such estate,’’ after the time limited for the settlement thereof by the court of probate : Thus effectually preserving a security for all claims against such estates, to the amount of all the assets real and personal. But what claims are there “ which shall afterwards be made to appear,” within the meaning and intent of this act ? These cannot be merely the claim» of creditors without the State, for another section provides ■xpressly for those; neither can they be the claims of creditors within the State, which have actually arisen and accrued previous to the expiration of the time limited by the court of probate for the settlement; because the 21st section of the act provides, “ that if any creditor neglects to exhibit his claim within inch time, he shall forever be debarred ef lire *288demand;” anil if this clause was intended lo > ,i: olí any di ■ mauds whatever, those must he the creditors, .if an.. • n> ai' chargeable with neglect.
Tiiis provision requiring a bond to the administrator for the payment, of future claims, must then, have been intended for such claims, as could not have been ascertained and allowed bv tin: court of probate, within the time limited; such as indemnity bonds not vet lot felted, collateral undertakings not then due, or personal covenants not then broken; which might be j-.hihnn ni presenil, solveii’htiii in futura : Because, the subsequent section had absolutely debarred and cut off all others within the State, which the creditors nad neglected to present, and therefore no others afterwards could appear, but such as should afterwards actually arise or aecmc. And no such claim could have been presented before, because none such existed within the time: a creditor of (b;S description could not have been designated in the statute, as one who had neglected to present a claim, which he then could not have proved; nor could it have been the intention of the legislature, to subject the creditor to the loss of his debt, by imputing neglect to him for dot presenting a cl -bn, which the court of probate could not have allowed, if exhibited at the time,
And must he, therefore, be stripped of the security of his covenants ? Must the death of the covenantor, and the mere lapse of time before the covenants were broken, discharge the covenants ? if not, I ask, against whom could they arise 1 Against whom could they afterwards appear ? If against the heir alone, why does the statute require a bond from the heir to refund and pay to the administrator his proportional part of such debts, as should afterwards appear, with the charges of the administrator in defending them 1 This bond can never be forfeited, if the administrator is not to be accountable for debts afterwards arising; because alt others within the State, as has already been shewn, are barred by the subsequent clause.
This provision, then, must be nugatory and inoperative. In the mean time, upon this principle, the bond of the ad-*289uiiiiislMtor 10 tin; court of probate, has been fulfilled by a iii.-ininituHi nf tbe estate, and the acceptance of tills bond iVoni (he heir; and as no oilier bond or security for such creditors, is ii.jiiiied from the heirs, the property which the law intended to guard and preserve for the creditors’ benefit, may be squandered with impunity, and without any remedy, and the creditors left without redress. But suppose that the administrator distributes a part to some of the heirs, who give-bonds with surety; and to others, who cannot or will not obtain sureties, he should refuse to distribute ; and in this state of things, aright of action first accrues to the covenantee in a deed of the intestate; shall he sue those who have received their distributive shares, and recover pro rata ? And may the others plead no assets in their hands, while the administrator protects himself by lapse of time, with assets sufficient in his hands ? Or shall the creditor sue the heirs who have received their shares and the administrator jointly ? This principle appears to me to be pregnant with absurdities, and tending to the destruction of all the covenants of warranty in our title deeds.
But on the other hand, if the administrator is held accountable, and we consider the bonds from the heirs as assets in his hands, when he has distributed the property, there can be no difficulty in any case. His security is ample ; he can recover at any length of time. The judgment against him must alwaj 3 be to recover of the goods, chattels and estate of the deceased in his hands ; the creditors will have the protection the law intended ; and this comports strictly With the conditions of the administration bond ; and is conformable to the law in analogous cases.
3 u this case, the covenants of warranty and quiet enjoyment were not broken, until after the time limited by the court of probate had expired. No claim for this breach, therefore, could have been presented; and this action is founded as well upon the covenant of warranty as upon the covenant of seisin. It is sufficient, that the plaintiff proves a breach of either of the covenants to entitle him to a recovery. The plea admits the breach of all the covenants, and as he *290could not have had his damages ascor' .1 ■•■■d hy the oiu:" of probate before eviction, on the covenant of warranty. 1 liiink he lias chosen the proper mode of redress, and a legal one. 1 think the judgment erroneous.
1|: tement ailirmed-